               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

BARBARA D. TILLMAN,                           )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )   Case No. CIV-18-1254-C
                                              )
KRISTOPHER WADE VLOSICH,                      )
DIRECTOR, DEPARTMENT OF                       )
VETERAN’S AFFAIRS,                            )
                                              )
                            Defendant.        )

                      MEMORANDUM OPINION AND ORDER

       Plaintiff, proceeding pro se, filed the present action asserting claims for

discrimination and/or hostile work environment. From the face of the Complaint, the type

of discrimination alleged is unclear. However, Plaintiff attached a copy of a decision

from the U.S. Equal Employment Opportunity Commission to her Complaint. That

document notes her allegations before that body alleged racial, religious, and disability

discrimination. Defendant has filed a Motion to Dismiss pursuant to Fed. R. Civ. P.

12(b)(1) and (6). Defendant raises three claims in support of the request for dismissal.

First, Defendant alleges Plaintiff has failed to name and serve the proper party. Second,

Defendant argues Plaintiff’s Complaint fails to allege exhaustion. Finally, Defendant

asserts Plaintiff’s Complaint fails to adequately allege her claims for discrimination.

       In response to Defendant’s Motion, Plaintiff offers no argument or legal authority.

Rather, she filed 180 pages of documents with no explanation or analysis. “A pro se

litigant’s pleadings are to be construed liberally and held to a less stringent standard than
formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991) (citations omitted). However, it is not “the proper function of the district court to

assume the role of advocate for the pro se litigant.” Id. Applying these standards,

Plaintiff’s Complaint must be dismissed. The arguments in favor of dismissal are well

supported and in the absence of any contrary argument by Plaintiff, the Court finds

dismissal is appropriate. However, the Court will dismiss the matter without prejudice.

       For the reasons set forth herein, Defendant’s Motion to Dismiss (Dkt. No. 16) is

GRANTED and the matter is DISMISSED without prejudice.

       IT IS SO ORDERED this 11th day of December, 2019.




                                            2
